Putnam J.
delivered the opinion oí the Court. This note grew out of a family settlement of the estate of Levi Fuller, deceased. He died seised of real estate, and leaving a widow and four sons, viz. Reuben, Turner, Simeon and A m’os. Reuben and Simeon bought the shares of Turner and Amos; and the consideration of the note in question was the share of Turner in one third of the real estate. The sons, with praiseworthy liberality, agreed to appropriate not only the life estate, but the reversion in one third, for the comfortable support of the widow. Reuben gave his note to Turner for his part; and Simeon gave his note to Amos for his part. The notes given represented the estate ; and were to be applied, interest and principal if necessary, for the support of the widow, by Reuben and Simeon. This was a parol collateral agreement which has been executed. If it had not been, it could not have had the effect to vary or contradict the terms of the note. Thus, if a note were payable in money, a collateral agreement made at the time of the making of the note, that it should be payable in goods, could not be admitted in evidence. But the party having a claim in virtue of an executory collateral contract, must pursue his remedy upon the agreement itself for the breach of it.
But if the holder of a note for money should, after it was made and delivered, agree to accept goods in payment, or if he should agree to allow upon the note the value of any goods or supplies furnished at his request to a third person, such agreement would, when carried into effect, be considered valid. And that in substance is the case at bar. The supplies furnished by the defendant to the widow, were by the consent of Turner, the promisee, to be applied towards the note. And the case finds that they exceeded the amount of the note. The widow lived about eighteen years after the note was given. Simeon took care to insert the agreement in the note *175which he gave to Amos for his share of the reversion. But Reuben, the defendant, trusted to the verbal agreement of his brother Turner, the intestate. We have no reason to think, '
that Turner ever intended to question the validity of the agreement, or the defendant’s faithful execution of it. For as late as 1829, a short time before his death, he acknowledged the agreement, and said that “the note was dead.” And he said truly ; for the amount of the supplies made to the widow, was considered as paid upon the note ; and they have fully discharged it. We all think the evidence was competent and sufficient to sustain the defence.
The judgment is to be rendered according to the verdict, for the defendant.